 WESTINGHOUSE BROADCASTINGWestinghouse Broadcasting and Cable,Inc. (WBZ-TV)andLocal 1228,International Brotherhoodof ElectricalWorkers,AFL-CIO. Case 1-CA-2159431 July 1987DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDSTEPHENSOn 24 July 1986 Administrative Law JudgeNancyM. Sherman issuedthe attacheddecision.The Respondent filed exceptions and a supportingbrief,' the Charging Party filed cross-exceptionsand a supporting brief,2 and the General Counsel,the Charging Party, and the Respondent filed an-swering briefs.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,3 andconclusions, 4 to modify his remedy, 5 and to adoptthe recommended Order.ORDERThe National LaborRelations Boardadopts therecommendedOrder of theadministrative lawjudge andorders that the Respondent,Westing-houseBroadcastingand Cable, Inc. (WBZ-TV),Boston,Massachusetts,itsofficers,agents,succes-1The Respondent has requested oral argument The request is deniedas the record,exceptions,and cross-exceptions including the transcripts,exhibits,and briefs,adequately present the issues and the positions of theparties2TheCharging Party's motion to strike the Respondent's exceptionsand supporting brief is denied The Charging Party also moved to strikethe testimonyof theRespondent's controller,Robert Houghton,concern-ing the cost to the Respondent of cab and courier nonemployee servicefor 1982, 1983, and1984TheRespondent does not oppose this motionUnder these circumstances,the motion is granted8The Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB544 (1950),enfd 188 F 2d362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings4Under any of the analyses set forth inOtis Elevator,269 NLRB 891(1984),we find that the Respondent's decision to subcontract its newscourierwork was a mandatory subject of bargainingSeeCentury AirFreight,284,NLRB 731 (1987)In so concluding,we find itunnecessaryto pass on the judge's alternative rationale,which we construe as dicta,that the Respondent'sdecisionwas a mandatorysubject ofbargainingunder the plurality opinion inOtiseven if the Respondent's decision didnot turn on labor costss In accordance with our decisioninNew Horizons forthe Retarded,283 NLRB 1173 (1987), interest on and after 1 January 1987 will be com-puted at the"short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendmentto 26 U S C § 6621 Intereston amountsaccrued prior to 1 January 1987 shall be computed in accordance withFlorida SteelCorp,231 NLRB 651 (1977)205sors,and assigns,shall take the action set forth inthe Order.Genevieve Pluhowski, Esq.,for the General Counsel.Don T. Carmody, Esq.,of New York, New York, for theRespondent.Alan H. Shapiro, Esq.,of Boston, Massachusetts, for theUnion.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge. Thiscase was heard before me in Boston,Massachusetts, on4-6March 1985, 3-4 December 1985, and 3 February1986, pursuant to a charge filed on 21 November 1983 byLocal 1228,InternationalBrotherhood of ElectricalWorkers, AFL-CIO (the Union); and a complaint issuedon 27 December 1984 against Respondent WestinghouseBroadcasting and Cable, Inc. (WBZ-TV) (the Compa-ny).The complaintallegesthat after the Union won arepresentation election in a unit of the Company's newsdepartment couners, the Company violated Section8(a)(5) and (1) of the National Labor Relations Act (theAct), by subcontracting the news courier work withoutprior notice to the Union and without having afforded itan opportunity to negotiate and bargain with respect tothe decision to subcontract and the effects of such sub-contracting.The Company requests dismissal of the com-plaint on the grounds, inter alia,(1) that in the represen-tation election,a challenge was improperly sustained to apossibly determinative ballot; (2) that all the conduct at-tacked in the complaint occurred before the Union's cer-tification; (3) that the Union's certification is invalid be-cause,inter alia,itwas issued when no unit employeesremained in the Company's employ;and (4)that the de-cision to subcontract is not a mandatory subject of col-lective bargaining.On the basis of the entire record, including the de-meanor of the witnesses,iand after due consideration ofthe briefs filed by the General Counsel, the Union, andthe Company, I make the followingFINDINGS OF FACTI.JURISDICTIONThe Company is a corporation which operates a tele-vision station in Boston, Massachusetts.During calendaryear 1983, the Company's gross revenues exceeded$100,000.During that same year,the Company was amember of national wire services and advertised nationalbrand products. When stipulating to the conduct of therepresentation election previously referred to, the Com-iPursuant to Sec 9(d) of the Act,the record in the representationcase is a part of the record before me The witnesses who testified in therepresentation case hearing, which was conducted by HearingOfficerAnthonyD DaDalt after the election,included three who did not testifybefore me-namely, Thomas Weed, Frederick Boudreau,and Joseph PGerstnerBecause of the Board's disposition of the representation case(see infra part II,A, especially fn 3), regarding these three witnesses nocredibility issues need to be resolved.285 NLRB No. 32 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpany stipulated that it annually receives at its Boston,Massachusetts locationmaterialsvalued in excess of$50,000 directly from points outside Massachusetts. I findthat, as the Company concedes, the Company is engagedin commerce within the meaning of the Act, and that as-sertion of jurisdiction over its operations will effectuatethe policies of the Act.The Union is a labor organization within the meaningof the Act.II.THEALLEGED UNFAIR LABOR PRACTICESA. The Representation ProceedingsThe Company is a wholly owned subsidiary of a cor-poration which has almost the same name, and which isreferred to herein as WBC. By letter dated 23 June 1983to J. C. Gidel, who is WBC's director of labor relations,Union Business Agent Kenneth F. Flanagan stated thattheUnion represented the Company's couriers, andasked the Company and WBC to recognize and bargainwith the Union as their representative. The letter wenton to state that if "the Company" was unwilling toextend such recognition, "the Union is prepared to proveitsmajority in an election conducted by" the Board, andthat the Union had filed the appropriate petition with theBoard. The letter concluded, "I hope to hear from youshortly so that we can proceed to bargain on behalf ofthese employees." There is no evidence that this letterwas ever answered. The complaint does not allege thatthe Company violated the Act by failing to respond.On the same day that this letter was sent by theUnion, it filed a representation petition with the Board.On 18 July 1983 the Regional Director for Region 1 ap-proved a stipulation for certification on consent electionexecuted by the Company and the Union on 13 July1983. The stipulation specified a unit limited to full-timeand regular part-time news department couriers, whichunit is fully described infra in Conclusion of Law 3; andstated that the payroll period for eligibility would be 16July 1983. The election was conducted on 19 August1983, the date specified in the stipulation. The tally ofballots issued on that day showed that one ballot hadbeen cast for the Union, and three ballots had been chal-lenged. On 24 August 1983 the Union filed timely objec-tions to conduct affecting the results of the election. On12 October 1983, after conducting an investigation, theRegional Director issued a report on objections and chal-lenged ballots. He recommended that the Union's objec-tions be overruled, that two of the challenges be sus-tained, and that a hearing be conducted regarding thechallenged ballot of Wayne Chou, who had admittedlybeen a courier on the day of the election but whosestatus on the eligibility date (16 July 1983) was in dis-pute.On 24 October 1983 the Union filed exceptions tothe Regional Director's recommendation that the chal-lenges to the ballots of Royden Lungelow and PeterMcDonagh be sustained. The Union based this conten-tion on the ground that these two employees' separationon 5 August 1983 had been motivated by their union ac-tivity. In support of this contention, the Union attachedto its exceptions its then-pending appeal of the RegionalDirector'saction in dismissing,on 6 October 1983, thetratively dismissedUnion's 24 August 1983 charges alleging that the Com-pany had unlawfully terminated these employees.On 9 November 1983 Attorney Don T. Carmody filedwith the Regional Director and the Board a motion onthe Company's behalf (1) to dismiss the petition, or (2) inthe alternative, for leave to withdraw from the electionstipulation and for a reopening of the investigation of thepetition, or (3) in the alternative, for a reopening of theinvestigation of Chou's challenged ballot. In support ofthe first two branches of this motion, Carmody allegedthat the election unit presently consisted of two employ-ees,went on to allege that after the election the Compa-ny had decided to terminate both of these employees,further alleged that their final date of employment wouldbe no later than 2 December 1983 and, finally, allegedthat the Company had no present intention of employingunit employees in the future. In support of the thirdbranch of this motion, Carmody alleged that he wantedto submit unspecified evidence which had allegedly beenunavailable to the Company when the Regional Directorhad issued his report on challenged ballots. On 18 No-vember 1983 the Union filed an opposition to thismotion.By letter to Carmody dated that same day,Union Attorney Joseph G. Sandulli requested "that theCompany rescind the decision to terminate the Couriers,that it restore the status quo and that it bargain with theUnion about all mandatory subjects put into issue by itsdesire to terminate Couriers." As previously noted, on 21November 1983 the Union filed the charge herein, whichalleged that the Company had violated Section 8(a)(1)and (5) of the Act by announcing on 9 November 1983itsdetermination to terminate the employment of allcouriers effective 2 December 1983.2As discussed infra, the Company transferred news cou-rierChou to a nonunit job effective 28 November 1983and laid off its only remaining news courier, ThomasWeed, on 2 December 1983. By letter to Sandulli dated 5December 1983, Company Attorney Carmody stated:Iam in receipt of your letter of November 18,1983.I am not-in a position to provide you any furtherreply to your correspondence, other than to for-ward this acknowledgement that I have receivedthe letter, so as to avoid any impression that [theCompany] has recognized, or is prepared to recog-nize, [the Union] as the collective bargaining repre-sentative for the news couriers formerly employedby [the Company].As you are aware, a question concerning repre-sentation of these former employees remains unde-cided before the National Labor Relations Board in[the representation case].On 12 December 1983 then General Counsel WilliamA. Lubbersdenied the Union's appealof theRegionalDirector'saction in dismissing the charges that chal-lenged voters Lungelow and McDonagh had been un-lawfully separated before the election.On 11 April 19842This charge also includedan 8(a)(3) allegation, which was adminis- WESTINGHOUSE BROADCASTING207the Board adopted the Regional Director's findings andrecommendations as to the objections and challenges, or-dered a hearing with respect to Chou's ballot, and deniedtheCompany's motion of 9 November 1983, withoutprejudice to its renewal at the representation case hear-ing.The representation case hearing with respect to Chou'sballot was held on 31 May and 1 June 1984, before Hear-ing Officer Anthony D. DaDalt. At that hearing and inwhat amounted to a posthearing brief, the Company re-newed its 9 November 1983 motion. DaDalt's "Reporton Challenged Ballot," issued on 6 July 1984, recom-mended that this motion be denied, that the challenge toChou's ballot be sustained because he did not join thebargainingunit prior to the eligibility date, and that a re-vised tally of ballots and a certification be issued.3 Thehearing officer stated, in part:The Employer contends that since the bargainingunit no longer exists, the Board has no authority toissue a certification and that dismissal of the petitionor withdrawal from the Stipulation by the Employ-er is appropriate. The Employer claims thatCutterLaboratories,116 NLRB 260 (1956), is dispositive ofthismatter. InCutter,after an election, but before acertification, the unit had been permanently reducedto one (1) employee. While the Board dismissed thePetition inCutter,in doing so it specifically reliedon the fact that no unfair labor practice charge re-lating to the reduction of the unit had been filed.In the instantcase, there is currently pending intheRegionalOffice unfair labor practice chargefiled by the [Union] which alleges that the Employ-er violated Section 8(a)(1) and (5) of the Act byfailing to bargain over its decision to eliminate thework of the news couriers and also over the effectsof that decision. t 6Whether the Employer had anobligation to bargain concerning its decision and/orthe effects thereof would turn, at least in the firstinstance, upon whether the [Union] won the elec-tion on August 19.17 Thusissuesrelating to boththe question concerning representation raised by theinstant petition and those relating to the electionheld pursuant to the Stipulation must be determinedin order to ascertain the legal import of the Em-ployer's alleged failure to bargain over its decisionto discontinue its news courier operation and overthe effects thereof. The pendency of the aforemen-tioned unfair labor practice charge and the implica-tions thereof clearly distinguish the instant caseaThe hearing officer rejected the Company's contention (based onBanner Bedding,214 NLRB1013 (1974)),that the Board should honor analleged prestipulation agreement between the Company and the Unionthat Chou was an eligible voter Pointing to a union witness' denial of acompany witness' testimony that an oral agreement to that effect hadbeen made,the hearing officer found"that even if the weight of the evi-dence favored the existence of an oral agreement,itwas not the type ofunequivocal evidence that would be considered as determinative", hecitedCooper MattressMfg Co,225NLRB200 (1976),andHunt- WessonFoods,220NLRB922 (1975)The representation case transcript showsthat as to this issue, the company witness was Gersten (who did not testi-fy before me) and the union witness was Flanagan(who did testify beforeme)fromCutterand other cases cited by the Employerin support of its Motion. Moreover, research dis-closes no case where the Board has dismissed a peti-tion and/or permitted withdrawal from a Stipula-tion under circumstances even remotely similar tothose present here.18Accordingly, I conclude that the Employer'sMotion that the petition be dismissed or in the alter-native that it be allowed to withdraw from the Stip-ulation inview of the elimination of the unit shouldbe denied.16CaseNo 1-CA-21,594 [the instant unfair laborpracticecase]17An employer actsat its peril by making unilateral changesduring a time when challenges to an election are pending.[Inject-ed] Rubber Products Corp.258 NLRB 687, 696-697 (1981). [On 28September 1984, after the HearingOfficer's report,the Boardmodified its originalInjected Rubberdecisionin respects immaterialhere, 272 NLRB 418 ]18Dismissal of a petitionbasedupon the imminent eliminationof the votingunit is premisedby theBoard upon the fact that nouseful purposewould be servedby holding an election.See for e gMB Kahn ConstructionCo, Inc, 210 NLRB 1050 (1974)On 19 October 1984 the Board adopted the hearing of-ficer's findings and recommendations. The Board deniedfor the reasons set forth by him the Company's motionsto dismiss the petition, to allow the Company to with-draw from the stipulation, and to reopen the investiga-tion of the petition and/or challenged ballot. The Boardcertified the Union as the representative of the Compa-ny's news department couriers. As of 4 March 1985 theCompany had never offered to bargain with the Unionabout the decision to subcontract the courier work orabout the effects of that decision on the courier employ-ees.B. The Alleged Unfair Labor Practices1.The Company's eliminationof the staff newscourier positionsThe responsibilities of the newsroom couriers em-ployed by the Company prior to 2 December 1983 wereto pick up from and deliver tapes to camera persons, topick up and deliver newsroom accessories, equipment,and press releases to and from the newsroom and newsreportingsites,to run errands for newsroom staff as ne-cessitated by their work schedules, and to chauffeur on-camera news personnel and technicians to and from thenewsroom and news reportingsites.These functionswere performed in preparation of the Company's fivedaily news programs during the week, which aired at5:30 a.m., noon,5:30, 6, and 11 p.m., and news programson weekends, which aired Saturday at 6 and 11 p.m. andSunday at 11:30 a.m., 6, and 11 p.m.Prior to 2 December 1983, when the staff newsroomcouriers were not available to perform all of the above-described functions, the services of the staff newsroomcourier would be supplemented by taxicab drivers whowould be called by the newsroomassignmenteditor.Thus, couriers were available each day to the newsroomstaff during the entire period of time during which suchstaff was engaged in news gathering functions. 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe newsroom couriers received their assignmentsfrom theassignmenteditor,who was stationed at the as-signment desk in the Company's newsroom. After thecompletion of each assignment, the newsroom courierwould report to the assignment editor for his next assign-ment.The newsroom employed staff news couriers since atleast 1977, although (perhaps) not continuously from1977 to 1981.About September 1982 the Company, in partnershipwith ABC Video Enterprises, set up a satellite newschannel (SNC) to telecast news around the clock. Inconnection with this expanding operation, the Companyadded to its staff six technicians,four"talent," and oneproducer. The establishment of SNC did not lead to theaddition of any couriers, and the cost of couriers was notincluded in the SNC budget. However, couriers mayhave performed services for SNC in terms of the deliv-ery of tapes.About October 1983 the Company and ABC Videodecided to sell SNC. At that time, the Union and theCompany were parties to a current collective-bargainingagreement covering the Company's technicians. By letterdated 13 October 1983 to J. C. Gidel, who is WBC's di-rector of labor relations,Union Business Manager Flana-gan stated that he had received news reports about theagreementto sell, and asked the Company to,negotiateabout the effects of the sale on union members. By letterdated 1 November 1983, Gidel stated that any personnelchanges that affected the contractual relationship be-tween the Union and the Company would be dealt within accordance with the current agreement. As discussedinfra, nobody in this unit was laid off in consequence ofthe sale. The General Counsel does not contend that thedecision to sell SNC constituted a mandatory subject ofcollective bargaining.4Customarily, company officials andWBC's officialsconfer every September, at WBC's corporate headquar-ters in New York City, about the Company's budget forthe forthcoming fiscal (i.e., calendar) year. During theseconferences,WBC decides what personnel "body count"the Company will be expected to maintain during theforthcoming calendar year. "Body counts" include mem-bers of management and persons who are parties to indi-vidual contracts of employment, but do not includeeither the employees of independent contractors, or indi-vidual persons (such as freelance producers) who per-form personal services as independent contractors. Sepa-rate "body counts" are determined for full-time and part-timeemployees. 5 In accordance with this practice, aboutSeptember 1983, before the sale of SNC had been decid-ed on, the Company's vice president and general manag-er (Thomas Goodgame), the Company's controller(Robert Houghton), and the Company's vice president ofsales and marketingwent to New York to conduct sucha conference. Goodgame testified that during this confer-ence,WBC decided that as to full-time employees, theCompany's "body count" for 1984 would be "approxi-mately 285 people, I may miss a person or two." Therecord fails to show the prescribed "body count" forpart-time employees.By memorandum dated 12 October 1983, Daniel L.Ritchie,who is WBC's principal executive officer, ad-vised Gidel that the SNCsales transactionwould likelybe closed on 27 October 1983. The memorandum furtherstated, in part:Employees associated with the [SNC] servicewill be carefully considered for jobs with the ABCand Group W organizations.6 We are making everyeffort tominimizethe impact of this decision onSNC employees. We will pay severance benefits, ofcourse,and do all we can to support SNCpeople'stransition to new career opportunities.Group W Satellite Communications is proceedingwith plans to enter the regional sports pay-program-ming business.GWSC intends to begin its cablesports, services with the participation of the Balti-more Orioles and Seattle Supersonics. GWSC isalsomoving ahead with its sales and marketing ef-fortson behalf of the The Nashville Network.Launched in March of this year with a recordnumber of subscribers for a start-up service, theNashville Network now has more than 10 millionsubscribers, and is projected to reach between 11and 12 million by year's end.As a witness initially called as an adverse witness bythe Union, Goodgame initially testified that an order toeliminate 11 employees came from either Ritchie's 12October memorandum or "through conversations with"WBC; and that "I believe" Goodgame had specific con-versationswith people in WBC regarding the need toeliminate11 positions. After union counsel pointed out toGoodgame that Ritchie's 12 October memorandum doesnot state that 11 persons must be let go, and asked Good-game "where did the requirement come from that 11 em-ployees had to be cut?" Goodgame testified, "The specif-ic conversation I couldn't specifically recall, but I canassure you that the conversations were had in terms ofwhat is expected of us"; he further testified, "From apurely business standpoint, it only makes sense that ifyou had created 11 positions when [you] devised the sat-ellite news channel operation, that you have 11 personsthat you didn't need prior to that, and it would makesense that you didn't need those 11 people afterward."Goodgame further testified (without contradiction orcorroboration) as follows: Between 13 and 20 October1983, the president of the "Television Station Group,"Larry Fraiberg, told Goodgame that because the institu-tion of SNC had caused the addition of 11 people, thesale of SNC meant that 11 people did not need to bethere any longer, and that there were 11 people theCompany was no longer authorized to have. NeitherFraiberg nor anyone else from WBC specified the posi-tion of courier or any other positions. On an undisclosed4 The General Counsel and the Company so stipulated. The Union re-fused to join in thatstipulation.5A third "body count" is determined for casual employees6The record indicates that "Group w organizations" consist of theCompany and some of its corporate affiliates. WESTINGHOUSE BROADCASTING209date prior to 9 November 1983, at Goodgame's request,"New York" said that the 11 people to be got rid of didnot necessarily have to be thesame11 people who hadbeen added because of the SNC operation.'By memorandum dated 17 October 1983, satellite newsfeed coordinator Charles Mann urged News DirectorStanley Hopkins to continue the use of satellite technolo-gy notwithstanding the sale of SNC. Mann suggested,inter alia, that continued use of such technology mightsave the Company money in freighting programming ma-terial and in obtainingsignalsfor Boston Celtic basket-ball games. Thatsameday, Hopkins sent a copy of thisdocument to then Station Manager George L. Miles Jr.,together with a covering memorandum which stated thatthe document "clearly demonstrates . .. the need for afull-time [satellite] coordinator's position."By memorandum dated 18 October 1983 to then Sta-tionManager Miles (with courtesy copies to Goodgameand Houghton), Engineering Director George St. Andrestated, in substance, that four of the six "technical shiftsassignedto SNC" could be eliminated; but that the elimi-nation of the remaining two, who had been used incrossoverassignments,would require the remaining per-sonnel to take over the work of supplying a fourthcamera on two daily news broadcasts, to provide remotecontrol of the earth station, and to perform more newstape editing. By memorandum dated 19 October 1983 toGoodgame and Miles (with courtesy copies to St. Andre,News Director Hopkins, and three other individualswhose jobs are not shown by the record), ProductionManager Bob Glover stated that both SNC directorscould be eliminated if a part-time staff associate directorwere hired; but that if this net reduction were made, theCompany would have to be prepared (1) to spend, forovertime and freelance help, money that had not beenadequately forecast in the 1983 and 1984 budgets; (2) forlonger response time to some "unique programming andnews needs"; (3) for "some slippage in the quality of ourair product"; (4) to curb plans to develop certain newprogram concepts and projects; and (5) for possible in-ability to achieve equal employment opportunity goals.By memorandum dated 7 November 1983, StationManager Miles advised Goodgame that Miles wanted tomaintainnews and programming efforts at an existinglevel that had been made possible by SNC's "capabili-ties" and would be impossible if the Company eliminatedall 11 employees currently assigned to SNC. Regardingsuch employees, the memorandum recommended retain-ing "3-1/2 employees"-namely, the satellite/newsfeedcoordinator, the earth station control engineer, a "direc-tor 1/2 time," and a news editor "(required only half7Fraiberg did not testify In March 1985 the Company filed a motionto quash a subpoena, issued at the Union's request, for documents whichincluded, "Regarding the effects on [the Company] of the sale of SNC,any advisements from [WBC] regarding personnel changes, includingeliminationof personnel, positions, or replacement of employees withnon-Company personnel " The Company did not then assert that no suchdocuments existed, but rested its motion solely on relevancy grounds Ifound the subpoenaed material to be relevant, and denied the motion toquashHowever, on the Company's appeal dated 2 August 1985, theBoard directed me on 3 September 1985 to quash the subpoena on theground of relevance Thereafter, Goodgame testified that the directivefrom "New York" about eliminating 11 positions was not in writingtime; however, union agreement restricts the hiring ofpart-timers on a full-time basis)."Miles'memorandumwent on to state:We have been instructed by David Lalich, Con-troller,Television Station Group that we were tomake up the 3-1/2 employees within the station op-eration through lay-off or elimination of position.After extensiveexaminationof our total station per-sonnel count, I recommend that the following posi-tions be eliminated, inasmuch as they are the posi-tions which can be eliminated with the least degreeof disruption to our station operations and with theleast direct impact upon our programming . . . .The positions listed in the memorandum were (1) theaccount executive designated to sell SNC; (2) the person-nel manager (a vacant job, whichMilesrecommended beleftvacantuntil"we are able to find another positionwith less priority"); and (3) the part-time courier and thefull-time courier ("Note: This function can be performedby an outside service"). The memorandum concluded,"We are in the process of moving on the above adjust-ments, and the separation and absorption of the SNC em-ployees have been worked out in accordance with theCompany's instructions."On an undisclosed date between 13 October and 9 No-vember 1983, News Director Hopkins, after reviewingallpositions in his department and (perhaps)consultingAssistant News Director Randy Covington, recommend-ed to Goodgame that the satellite news coordinator posi-tion and a news editor position should be retained, andthat "we could do without the courier positions."Goodgame testified that it was he who made the finaldetermination as to which positions to eliminate, andwhich individuals to lay off, in consequence of the 11-person "body count" reduction that (he had allegedlybeen told) was called for by the sale of SNC. Concern-ing what action was taken, the record shows as follows:1.Goodgame credibly testified that the following4 persons who were involved with SNC ended upwith full-time employment in other areas of the sta-tion: an unidentified news editor, an unidentified di-rector, the satellite news feed coordinator (CharlesMann), and the earth station control engineer(Philip Stoddard). There is no evidence that thetransfer of any of these 4 caused the termination ofanyone else or constituted the filling of pre-existingvacancies.2.Goodgame credibly testified that in conse-quence of the sale of SNC, the position of personnelmanager, which had been vacant for some weeks,was abolished.3.Goodgame credibly testified that in conse-quence of the sale of SNC, the Company releasedthe salesman (Hershel Norwood) who had been sell-ing for SNC.4.Goodgame testified that 7 or 8 persons (in ad-dition to Norwood) who worked on SNC were infact terminated. He testified that he could not recallthe names of any of them; that two of them were 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD"talent";and that "just exactly how the othersbroke downI'm notsure."As previously noted,Glover's 19 October memorandum to Goodgamehad stated that with specified disadvantage to theCompany, both SNC directors could be eliminatedif a part-time director were hired. Because one SNCdirector was retained, I infer that the other SNC di-rector was laid off, and that he was among these 5or 6 "others" whom Goodgame said he could notbreak down. As to whether any technicians werelaid off,Goodgame testified, ". . . my assumptionwould be absolutely, but I can't attest to that. Icouldn't state that was an absolute fact." EmployeeHarvey Morris, who is the union president and wasthe SNC engineering crew chief, testified that 7technicians, including himself and Stoddard, workedwith SNC;11 that none of them was laid off as partof SNC's "demise"; that he would have been awareif any full-time technicians had been laid off as partof SNC's "demise"; that no full-time technicianswere laid off at that time; and that the only techni-cians he could think of who were laid off at thetime of SNC's "demise" were two vacation relieftechnicians (James O'Donnell and Michael Couto).As previously noted, as to Stoddard, Morris' testi-mony was corroborated by Goodgame. Goodgametestified that the summer relief technicians were notincluded in the "body count" which he had toreduce by 11. Seesuprafn. 5.In short, the testimony as summarized up to this pointshows that (laying to one side the one full-time courierand the one part-time courier in the bargaining unit), thesale of SNC unquestionably led to the abolition of onevacant job (personnelmanager)and the termination oftwo SNC "talent," one SNCsalesman,and one SNC di-rector-thatis,eliminationof five "bodies." I acceptMorris' testimony that none of the seven technicians whoworked on SNC was terminated.9 Accordingly, I con-clude that Goodgame gave equivocal testimony other-wise to conceal either that the Company had never re-ceived any 11-employee "body count" directive, or thatthe directive was never fully complied with.ShattuckDenn Mining Co. v. NLRB,362 F.2d 466, 470 (9th Cir.1966). I infer that in addition to the SNC personnel al-ready specified, no more than three more were terminat-ed.5.Goodgame testified that the position of full-time news courier was abolished, and that the onlyincumbent in that position (Chou) was promoted toa vacant position as production assistant. I creditGoodgame's testimony (partly corroborated bycompany records) that such action was taken. As tohis tendered reasons for such action, see infra "TheRemedy."8The other five were David Posmona, Marton Sanders, Wayne Miller,Dennis Godreau, and Julie Volpe8 I so find for demeanor reasons, because Morris' testimony was farmore specific than Goodgame's about names and jobs, and because theCompany did not produce its payroll records as to the matters Morristestified about6.Finally,Goodgame testified that the termina-tion of part- time courier Weed, and the abolition ofhis job, were effected as part of the layoff whichwas occasioned by the sale of SNC.1 ° However, al-though station manager Miles' 9 November memo-randum to Goodgame recommended the layoff ofpart-time courierWeed after "extensive examinationof our total station personnel count," Goodgame'stestimony strongly suggests that WBC's alleged Oc-tober1983directivereferredto11full-time"bodies" (Tr. 684-688).Goodgame testified thatWeed was the only person not working in SNCwho lost his job because of the sale of SNC.For the calendar year 1983, all the news couriers com-bined earned about $25,000.11 During that same year,theCompany spent about $88,000 for taxicab courierservice.Also during that same year, the Company's totalstation budget was about $30 million and the news de-partment budget was between $5 million and $10 mil-lion.' 2 The parties stipulated that the cost to the Compa-ny of the cab and courier service, whether employee-provided or not, is an insignificant portion of the entirebudget of the news department and has so been at allmaterial times.3.Company methods used after abolishing thecourier jobsNews Director Hopkins credibly testified that after theCompany had decided toeliminateitsown couriers butbefore their jobs were abolished, "we were talking to notonly courier services but we were talking to cab compa-nies,with the realization that at some point in December[1983]we would be without our internal courier serv-ice."t3 Further, he testified that beforeenteringinto anyarrangement with a courier service, there was "obvious-ly" a discussion of what their charges were going to be,but that there was no costestimateon a weekly, month-10Weed's personnel records state that he received I week's severancepay, as previously noted, Goodgame had advised Gidel that "severancebenefits"would be paid to separated employees"associatedwith" theSNC service The Company'sbrief states(p 7) that on 7 November,Weed"was advised of the Company's decision to eliminate the positionof news courier effective December 2, 1983At that time, Mr.Weed offered to submit a bid to provide news courier service, which wasencouraged by [news director]Hopkins, although never received " Thebrief contains no record references as to any such 7 November conversa-tion, nor can I find any evidence about iti 1This figure includes Chou, who worked as a courier for 19 weeks at$248 a week12The Company's total costs for courier service were higher in 1984thanin 1983 However, the Company refused to provide any informationabout the total news department budget, and the total operating budgetof the station for 1984 Accordingly, the evidence in the record wouldnot warrant an inference that the increase was due to labor cost consider-ations rather than(for example)to an increase in the Company's use ofcourier service owing to increased station activity11He so testified after Controller Houghton, in Hopkins' presence,identified invoices from Grace Courier dated, respectively, 25 November1983 (Chou's last day of work as a courier), and 2 December 1983 (theday that the remaining courier, Weed, was laid off), and testified thateach invoice was probably for a week preceding the date of the invoicePreviously,Hopkins had testified that it was not until after eliminatingthe staff couriers that there was discussion about how much the outsidecouriers'charges would be WESTINGHOUSE BROADCASTING211ly,or annual basis.14 Also, Hopkins credibly testifiedthat during this period, "I believe" the company repre-sentatives got in touch with more than one courier serv-ice, as well as various cab companies.Hopkins testified that the Company'sarrangementswith the courier services were made by TV News UnitManager Paulette Lane and by then Assistant News Di-rector Randy Covington, who (Hopkins testified) at thetime of the hearing was still working for the Company,but in a different capacity.15 Covington did not testify.Lane's duties consist of processing all expenses in thenewsdepartment; she answers to Hopkins, the assistantnews director (at that time, Covington), and the control-lers' office. Pursuant to a subpoena from the Union, Lanetestified that during this period, the Company did not so-licit courier services; that Grace was selected because itsolicited Covington by telephone; and that she was neverdirected to make any comparison between different cou-rier companies' rates. I do not credit her uncorroboratedtestimony set forth in the preceding sentence, for de-meanor reasons,because itseemsinherently improbable(particularly in view of her duties), and because it is dif-ficult to reconcile with Hopkins' testimony.At a staff meeting of the news department in February1984, someone on the staff told News Director Hopkinsthat there had been some trouble getting a tape back in atimely fashion. Hopkins said that under the arrangementwith Grace, couriers were to be available around theclock and 7 days a week. Someone said that it seemed asif they were not available on weekends because a tapehad to go back by taxi 1 day, and it almost "missed air."Someone asked whether there would be staff couriersagain,a situationwhere there was someone on weekendswho did that kind of work. Hopkins replied no, that thecourier position was eliminated "due to the demise ofSNC"; but that the contract couriers from Grace costdust about the same as the staff couners had cost, andthat the news department had broken even "staffwise"because it had been able to retain Mann as a satellite co-ordinator.Lane credibly testified that during the timewhen Grace Courier was performing courier service forthe Company (that is, during about the last 6 weeks of1983 and the first 9 months of 1984), there had beentimeswhen the Company had been very close tolosing astory, or had been late in airing the story, because, if nocourierwassitting inthe newsroom to be used, theCompany would telephone Grace Courier for a courier14He so testified after testifying, in response to questions by companycounsel, that Hopkins did not discuss with Goodgame about October1983 how much the news courier function cost, that Hopkins did notconsider this factor in deciding what positions to eliminate as a result ofthe SNC sale,that he did not conduct about this time, nor was he askedto conduct, an analysis of the cost of the news courier functions, that hedid not estimate at all what it might cost the station after the eliminationof the news courierunitfor the station to provide the service of newscouriers, and that other than discussing rates on a per-trip basis,he neverasked Grace Courier, Choice Courier, or any of the taxi companies for anestimate of what the cost would be to the Company,following the elimi-nation of the position of news courier,for providing the function of newscourier service Controller Houghton credibly testified that nobody fromthe Company ever asked him to analyze the costs to the Company of theprovision of news courier services,and that he never of his own volitionconducted such an analysis15 Covington was working in Philadelphia,in a television station there"right away"; and "Right away toGracewould mean assoon as we can dispatch one from our home office andget one over there to you . . . and to us right awaymeant we needed one in five to ten minutes, we had astory to get to."Until October 1984, the Company had its courier workperformed by Grace Courier and a taxi service. Thereaf-ter, the Company had its courier work performed byChoice Courier and a taxi service. Concerning how thischange was made, and the reasons for it, the record con-tains the following evidence:Lane credibly testified that on an undisclosed datebefore September 1984, she and Covington determinedthat the Grace Courier service was too expensive, anddecided to look around for another courier service."'Further, she credibly testified that News Director Hop-kins had expressed concern over the cost of Grace's cou-rier service and its periodic unavailability when needed,and that he knew that she and Covington were evaluat-ing the courier costs and were looking into moving thecourier service to another company. Hopkins testifiedthat the arrangements to change from Grace Courier toChoice Courier were made by her and Covington, andthat before this change was made, someone under Hop-kins"obviously"discussedwhatChoice'sper-tripcharges were going to be. Although Lane credibly testi-fied that she had on file the names of a couple of courierservices who had telephoned to solicit business from theCompany, she further testified (without contradiction orcorroboration) that she did not call any of them. She ex-plained this alleged omission on the ground that "ChoiceCourier had, in the interim, given us a call." Still withoutcorroboration or contradiction, she testified that she andCovington decided to change to Choice because the lo-cation of Choice's headquarters enabled it to supplycouriers on no more than 10 minutes' notice, whereas thelocation of Grace's headquarters usually made it impossi-ble to supply couriers on less than 25 minutes' notice. Ido not credit Lane's testimony that she and Covingtondid not make inquiries of other courier services beforechanging to Choice, for demeanor reasons; because suchtestimony seems inherently improbable; because it is diffi-cult to reconcile with her testimony that it was the ex-pense of Grace Courier's service that had triggered thesearch for a new courier service and that Hopkins knewabout this search and about her and Covington's concernwith costs; because it is difficult to reconcile her discred-ited testimony with Hopkins' testimony about "obvious"discussions with Choice; and because her testimony wasnot corroborated by Covington. However, on the basisof credible parts of her testimony, I do find that thechangeover was made partly because Choice's headquar-terswas closer to the Company's studio than were16 She testified that the Company had all its courier work performedby taxi companiesfor an undisclosed period aftereliminatingthe Compa-ny's couriers,and that sheand Covington eventually determined that thiswas cheaper than usingbothtaxicabsand Grace Courier However, theCompany'srecords establish thatthe Company began to use Grace Cou-ner shortly before Chou's transferfrom his courier jobMoreover, thereisno evidence that Lane or Covington ever consideredusing taxiservicealone 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDGrace's headquarters and, therefore, she and Covingtonanticipated prompter serviceThe individuals who have performed the courier serv-ices since 2 December 1983 perform the same job func-tions as did the news couriers employed by the Compa-ny.They continue (as did the news couriers employedby the Company) to receive their job assignments fromthe assignment desk editor. Courier service functions arestillsupplementedwith taxicabswhen necessary. Al-though the employee couriers used company vehiclesand the outside couriers use their own vehicles, theelimination of the staff courier positions did not necessi-tate or lead to the sale of any assets, vehicles, or equip-ment. Courier service is still available to the newsroomstaff during the entire time that the news gathering func-tion is being performedC Analysis and Conclusions1.Company's contention that complaint bedismissedas allegedly deficient on its faceAfter 6 days of hearing between 4 March 1985 and 3February 1986, the Company's April 1986 brief contendsfor the first time that the December 1984 complaintshould be dismissed because it is allegedly deficient on itsface.So far as relevant here, the complaint has at alltimesalleged that the Company "subcontracted the newscourier work performed by the Unit . . . without priornotice to [the Union] and without having afforded it anopportunity to negotiate and bargain as the exclusiverepresentative of [the Company's] employees with re-spect to the decision as to such acts and conduct and theeffect of such acts and conduct," in violation of Section8(a)(1) and(5).The Company relies on two cases decid-ed before the beginning of the hearing-namely, R. L.Broker & Co., 274 NLRB 709 (1985), andOtis ElevatorCo., 269 NLRB 891 (1984). The Company's brief statesthat the complaint is deficient because it "fails to allegewhether or not the [Company's] decision involved achange in the nature and direction of a significant facetof the [Company's] business, that the decision was moti-vated by labor costs, that the decision was amenable toresolution through the process of collective bargainingand that the potential benefits of bargaining outweighedthe burdens that such bargaining would have placedupon the [Company]" (Br. 24-25).The General Counsel averred in her opening state-ment,before any evidence had been put in other than theformal papers and a stipulation as to certain facts, that"the decision to eliminate the staff . . . news courier po-sition does not involve [a] change in the nature and di-rection of [a] significant facet of the employer's business,was motivated either directly or indirectly by laborcosts, and was clearly amenable to resolution throughthe collective bargaining process. And the benefits of thecollective bargaining outweigh the burdens that bargain-ing would have placed on the employer." As discussedinfra part II,C,3, the record contains evidence relating toall these matters; nor does the Company claim that thecomplaint failed to apprise it of what conduct by it wasalleged to be unlawful. I find the complaint sufficient towithstand a motion todismissfollowing a hearing duringwhich all parties had an opportunity to put in their evi-dence.SeeAmericanNewspaperPublishersAssn.v.NLRB,193 F.2d 782, 799-800 (7th Cir. 1951), affd. 345U.S. 100 (1953);Teamsters Local 662 (Rice Lake Cream-ery) v.NLRB,302 F.2d 908, 912 (D.C. Cir. 1962), cert.denied 371U.S. 827 (1963);Boilermakers Local 363(Fluor Corp.),123 NLRB 1877, 1913-1914 (1959).The Company errs in relying onBroker,which merelyheld a complaint insufficient to support a motion forsummary judgment on the basis of the respondent's fail-ure to file an answer. Although finding the complaint al-legations insufficient to enable the Board to determinewhether the decision to subcontract in fact required bar-gaining, the Board did not dismiss the complaint (as theCompany asks me to do here), but merely remanded theproceeding to the Regional Director for "appropriateaction."Whatever may have been the "appropriateaction" inBroker,the "appropriate action" is a determi-nation on the basis of the record which was made withinan 11-month period afterBroker.Inote that the omis-sions complained of by the Company correspond to itsown interpretation ofOtisand its own view of the legalprincipleswhich govern this case, which interpretationand principles are not quite the same as those urged bytheGeneralCounsel and the Union (see infra partII,C,3)Accordingly, I reject the Company's contentionthat the complaint should be dismissed as insufficient onits face.2.Whether Companywas underduty tobargainwith Union withrespect to couriersa.Validity of certification issued 19 October 1984As previously noted, on 19 October 1984, the Boardadopted the hearing officer's recommendation that theUnion be certified as the bargaining representative of thecouriers, and issued such a certification. In so ruling, theBoard considered and rejected the Company's exceptions(with a supporting brief) to the hearing officer's report.As the Company recognizes, Board policy bars me fromreconsidering any of the issues so raised.Chicago MetallicCorp.,275 NLRB 871 (1985),Heuer International Trucks,279 NLRB 127 (1986);Wickes Corp.,261NLRB 1062(1982).Accordingly, my decision assumes that this certi-ficationwas properly issued. The Company's exceptionsto the hearing officer's report, and the Company's sup-porting brief, have been received into evidence in therecord made before me.b.Whether Company was under duty to bargain withUnion after 19 August 1983 election but before 19October1984certificationAs previously found, the Company's decision to termi-nate the couriers, and its decisions and actions related tothe termination decision, all occurred after the Unionwon the election on 19 August 1983. By adopting Hear-ingOfficerDaDalt's "Report on Challenged Ballot"(particularly fn. 17 of that report), the Board has at anearlier stage in this proceeding rejected the Company'scontention that its actions with respect to the courierscould not have violated Section 8(a)(5) because such ac- WESTINGHOUSE BROADCASTING213tionswere taken before the Union's certification on 19October 1984. Accordingly, I am likely barred from re-consideringthat issue.Chicago Metallic,supra.In any event, this contention has been repeatedly re-jected by both the Board and the courts of appeals.MikeO'Connor Chevrolet,209NLRB 701, 703 (1974), enf.denied on other grounds 512 F.2d 684 (8th Cir. 1975),and casescited;NLRB v. Carbonex Coal Co.,679 F.2d200, 204-205 (10th Cir. 1982), and cases cited;San Anto-nio Portland Cement Co.,277 NLRB 388 (1985);ZelrichCo., 144 NLRB 1381, 1391 (1963), enfd. 344 F.2d 1011(5thCir. 1965);Timsco, Inc.,279NLRB 1121 fn. 4(1986).The Company contended before me that the'O'Connor Chevroletline ofcasesare irreconcilable withSummer & Co. v. NLRB,419 U.S. 301 (1974); and drewmy attention to a case, then pending before the Board, inwhich the Company's counsel wasso urgingon behalf ofanother employer client. Thereafter, the Board decidedthat case adverse to the company's position.SandpiperConvalescent Center,279 NLRB 1129 (1986). Nor doesthe Company appear to contend that the instant case pre-sentsthe "compelling economic considerations" that(under the foregoing Board decisions) would excuse uni-lateral action without notice and an opportunity to bar-gain.The policy considerations urged by the Company as abasisfor overrulingO'Connor Chevroletand related casesdo not, of course, empower me to overrule them. More-over,someof such considerations have little relevance tothe particular factual situation presented here. Thus, theCompany's improper precertification disregard of theelection results could not have disadvantaged the unitemployees, and might have deprived them of jobs whichthey might have kept or been transferred to if the Com-pany had complied with its statutory bargaining duty(see infra part II,C,3, and The Remedy). Furthermore,because the Company knew that employee Weed (theonly unit member whose ballot was opened, and the onlyunitmember who lost his job) had voted for the Union,by negotiating with the Union concerning him alone theCompany could not have either violated the Act or beentaken to have agreed to recognize the Union with re-spect to the entireunit.Ladies Garment Workers (Bern-hard-Altmann) v. NLRB,366 U.S 731, 741-743 (dissent-ing opinion) (1961). Further, of course, the obligation tobargain isnot the obligation to agree, indeed, the Com-pany contends (infra part II,C,3, and The Remedy) thatbargainingcould not have changed the decision itreached without bargaining.Finally, the Company contends that to read the statuteas requiring the Company to refrain from unilateralaction (although not requiring it to bargain aboutchanges requested by the Union) between the election(whose initial tally was the same as the final tally) andthe certification violates the Fifth Amendment to theConstitution of the United States by depriving the Com-pany of an alleged "constitutional propertyright in itsstatutory entitlement to operate without any obligationto bargain with a union absent a Board conducted elec-tion" (Br. 16). Even if I were sure that the Company hadthoroughly briefed the point, I would question my ownauthority to tell my superiors in the administrative andjudicial hierarchy that for more than 20 years, they havebeen interpreting the Act so as to reach an unconstitu-tional result."Moreover, I am doubtful that the Compa-ny's brief is sufficient to enable me to reach an informedconclusion as to this matter. The Company's sole citedauthority consists of an 8-page section of an 8-year-oldtreatise on constitutional law,18 which section discussesthe constitutional protection then afforded to a numberof statutory entitlements that do not appear to include (atleast in terms)any "statutory entitlement to operatewithout any obligation to bargain,"19 and to what thetreatise describes as "a core of substantive `liberty' and`property' rights independent of a state's laws" (but not,at least in terms, any "entitlement" to be free of a bar-gaining obligation).Although I do not question thescholarship of this 1978 treatise, I regard it as insuffi-ciently specific and insufficiently up to date, standingalone, to enable me intelligently to address the preciseconstitutional issue that the Company has advanced tome in 1986. Moreover, counsel has neither advanced therather unlikely claim that fair consideration of his viewswould require me to read all of the law review articles,and the dozens of cases, cited in the treatise, nor advisedme which ones I should read. The treatise itself does notpersuade me that the longstanding views of the Boardand the courts of appeals are inconsistent with the fifthamendment. On this admittedly limited basis, I reject theCompany's constitutional claim.c.Whether Company's duty tobargain wasaffected byemployee Chou's transfer to a nonunit jobThe Company contends that assuming arguendo it wasunder a duty to bargain with the Union with respect tothe couriers immediately after the election on 19 August1983, that duty terminated with employee Chou's trans-fer toa nonunitjob, thereby reducing the unit to onlyone employee (Weed).20 However, Union's Exhibit 4shows that Chou's transfer was effective on 28 Novem-ber 1983, several days after the Company is presumed tohave received the Union's letter (mailed about 18 No-vember 1983) requesting the Company to bargain overitsdecisionto eliminatethe news couriers and over theeffects of that decision.Teamsters Local 610 (Browning-Ferris),264 NLRB 886, 899-900 (1982).In any event, during the period when the question ofwhether a certification should issue was pending before" SeeIowa Beef Packers,144 NLRB 615, 616 (1963), modified 331F 2d 176 (8th Cir 1964),Ford Motor Co,230 NLRB 716, 717-718 (1977),enfd 571 F 2d 993, 996-997 (7th Cir 1978), a f f d 441 U S 488 (1979)18Laurence H Tribe,American Constitutional Law, §10-9, pp 514-522 (1978)i9 Specifically discussed are entitlements to welfare benefits,parole,government employment,and "good time" credits against prison sen-tences20 There is no contention or evidence that at any material time, thenumber of employees in the unit had ever before diminished to only oneemployee Although only one employee had been eligible to vote in theelection, two employees were at that time undisputedly in the unit, withone (Chou) found ineligible to vote because he had not started to work inthe unit until after the 16 July 1983 eligibility date Between 18 July(when the election stipulation was approved) and 5 August 1983 (about 2weeks before the election), the unit consisted of four employees (Weed,Chou, Lungelow, and McDonagh) 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe Board, the Company's obligation vel non to refrainfrom unilateral changes did not turn on whether theUnion had demanded bargaining.Hudson Oxygen Ther-apy Sales Co.,264 NLRB 61, 74 (1982);Injected Rubber,258NLRB at 696-697. Furthermore, any duty todemand bargaining about the changes would in anyevent be excused because such a demand would havebeen futile.Hudson Oxygen,supra.The Union firstlearned about the decision to eliminate the unit whenunion counsel was served with a 9 November 1983 com-pany motion to the Regional Director and the Board.This very motion cited this decisionas a basisfor dis-missing the petition that would be a necessary basis for avalid certification.Moreover,at all timesthereafter theCompany has adhered to this contention, has further al-leged that Chou's vote should have been counted, andhas further alleged that for these and other reasons, theUnion's certification is invalid. Furthermore, after receiv-ing the Union's 18 November 1983 request for rescissionof this decision, restoration of the status quo ante, andbargaining about "all mandatory subjects put into issueby its desire to terminate Couriers," the Company ig-nored the letter until after eliminating the unit and there-aftersent an"acknowledgement" of receipt "so as toavoid any impression that [the Company] has recognized,or is prepared to recognize, [the Union] as the collectivebargaining representative for the news couriers formerlyemployed by [the Company]." Plainly, the Company hadno intention of honoring any union bargaining demandregardless of its date.3.Whether the decision to cease having Companycouriers, and to have work performed by outsidefirms, was a mandatory subject of collectivebargainingMy decision in this case is controlled by the pluralityopinions inOtis Elevator,supra, 269 NLRB 891 (Chair-man Dotson and then Member Hunter), and inMorco In-dustries,279 NLRB 762 (1986) (Chairman Dotson andMember Johansen).21 The plurality opinion inOtisstatedthat "the critical factor to a determination whether [a]decision [to subcontract unit work] is subject to manda-tory bargaining is the essence of the decision itself, i.e.,whether it turns upon a change in the nature or directionof the business, or turns upon labor costs;notits effecton employees nor a union's ability to offer alternatives"(emphasis in original).The instant record shows that the Company's decisionto abolish the job classification of courier on its ownpayroll, and to have all of the courier services performedby persons (taxi drivers and couriers) employed by otherfirms, did not affect the scope, direction, or nature of theCompany's business.Fibreboard Paper Products Corp. v.NLRB, 379 U.S. 203, 213 (1964);Clinton's Ditch Co., 274NLRB 728 (1985), enf. denied on other grounds 778 F.2d132 (2d Cir. 1985). Thus, the Companyneeded at all rel-evant times the services which, until December 1983,were performed partly by the unit couriers on the Com-pany's payroll. Furthermore, at all relevant times, the2 1SeeO f f i c e E m p l o y e e s Local 11 v NLRB,353 U S 313, 316 fn 5(1957), and cases cited supra, fn 17couriers' job assignments have been made by the Compa-ny's assignment desk editor, and courier service has beenavailable to the newsroom staff during the entire timethat the news-gathering function is being performed. Nordid the elimination of the staff courier positions from theCompany's own payroll necessitate or lead to the sale ofany assets, vehicles, or equipment. "Therefore, to requirethe employer to bargain about the matter would not sig-nificantly abridge his freedom to manage the business."Fibreboard,supra, 379 U.S. at 213.The Company appears to contend that its decisionwith respect to the couriers was not a mandatory subjectof collective bargaining because that decision was atleast allegedly connected with the sale of SNC and theGeneral Counsel concedes that whether to effect thissalewas not a mandatory bargaining subject. However,as pointed out in the General Counsel's excellent brief,the Company's decision with respect to the couriers wasnot part and parcel of the decision to sell SNC. Admit-tedly, the couriers were not employed in the SNC oper-ation.Rather, according to the Company, the couriers'jobs were abolished because the jobs of the employeeswho had worked in the SNC operations no longer exist-ed due to the sale, the Company decided toretain someof them anyway because of their value to other aspectsof the station's operations, the retention of these employ-ees led to what was believed to be an excessive "bodycount," and the Company decided to reduce the "bodycount" by (inter alia) eliminating the courier positions,even though the couriers were not included in the SNCbudget, had done almost no work in connection withSNC, and had been rendering services that the Companystillneeded and thereafter obtained from independentcontractors.Moreover, according to Goodgame, "bodycounts" could be adjusted on the basis of unexpectedneeds or problems, he would not feel it necessary to getin touch with WBC management when implementing an"economy of scale," and WBC management wouldalmost certainly be agreeable to any adjustments thatwould save money. Indeed, the record indicates that theCompany (although it terminated part-time courierWeed, whose job was not included in the full-time "bodycount") never did comply with any instructions by WBCto diminish the full-time "body count" by as many as 11.Accordingly, the Company could have made a differentdecision at every stage between its decision to eliminatethe jobs made superfluous by the SNC sale and its dec;sion to eliminate the couriers, who were performing still-needed services unrelated to SNC. Hence, the merits ofthe instant case are unaffected by the General Counsel'sconcession that the decision to sell SNC was not a man-datory subject of collectivebargaining.Further, I agree with the General Counsel and theUnion that the Company's decision to eliminate thecouriers' jobs turned on labor costs within themeaningofOtisElevator,and reject the Company's contentionotherwise.Goodgame testified that the Company's al-leged decision to eliminate 11 jobs was based on WBC'salleged decision to reduce the Company's authorized"body count" by 11 persons. However, Goodgame fur-ther testified that basically, the "body count"is designed WESTINGHOUSE BROADCASTINGto represent a point at which the Company can produceitsdesired product for the least cost in terms of person-nel.He further testified that when the Company makes abusiness judgment, it is his normal practice to consider,among other factors, cost as relevant to that judgment.Also, he testified that the Company's management wouldbe subject to "great criticism" by WBC if the Companyhired people who did not perform a function. Further-more, in deciding to keep one director who had workedin SNC (a decision that was part of the at least allegedchain of events which eventuated in the abolition of thecouriers' jobs), Goodgame was presented with the claimof Production Manager Glover that eliminating bothSNC directors would likely result in spending "addition-aldollars for overtime and freelance help." Similarly,before successfully recommending to Goodgame the re-tention of Satellite News Feed Coordinator Mann, Sta-tionManager Miles had received a memorandum fromMann to News Director Hopkins suggesting that contin-ued use of satellite technology might save the companymoney. I note, moreover, that among those who recom-mended to Goodgame the elimination of the news couri-er jobs was News Director Hopkins, who had with hisown approval forwarded to Miles the above-describedMann memorandum. Hopkins' continuous awareness ofcourier-work costs is shown by his statement in mid-Feb-ruary 1984 that the Company's costs for that service hadremained about thesame sincethe Company's December1983 elimination of the couriers' jobs. His cost conscious-nessis further shown by his testimony that he assumedhis subordinates would have discussed costs with an out-side courier before entering into arrangements for itsservices, and that management discussed the provision ofcourier services with both outside courier services andtaxicab companies before abolishing the staff couriers'jobs.Accordingly, and in view of the probabilities of thecase, I infer that Hopkins' recommendation that theCompany abolish its couriers' job was based partly onhis conclusion that performing the work through taxidrivers and/or outside courier services would not in-volve costs wholly out of line with the costs of obtainingthe services from the Company's own courier employees.To this extent, I do not credit Hopkins' testimony thatwhen management was considering what positions toeliminate after the sale of SNC, he did not estimate orconsider the cost to the station of providing the newscourier function.22Furthermore, I agree with the Union's contention initshelpful brief that the Company's decision to have allcourier work performed by outside firms was a mandato-ry subject of collective bargaining even if that decisiondid not turn on labor costs. Although most bargainabledecisions do turn on labor costs, the Board and thecourts have found to be bargainable a number of deci-sions that do not turn on this factor. See, e.g.,FordMotor Co. v. NLRB, 441U.S. 488, 498, 500 (1979) (con-ditions under which food is available on job, meal hours,coffeebreak scheduling, cancellation of catering truck22 I do, however, accept his testimony that he never conducted or, interms, directed anyone to conduct an analysis of such costs, and neverhad any discussion with Goodgame that, in terms, concerned such costs215service);Meat Cutters Local 189 v. Jewel Tea,381U.S.676, 691 (1965) (particular hours of the day and days ofthe week when employees are required to work);Fibre-board,supra,379U.S. at 222 (concurring opinion)(same);NLRB v. Proof Co.,242 F.2d 560 (7th Cir. 1957),cert. denied 355 U.S. 831 (1957) (union use of companybulletin boards);TransportationEnterprises,240 NLRB551, 560 (1979), modified on other grounds 630 F.2d 421(5th Cir. 1980) (dress codes);Southland Paper Mills,161NLRB 1077 (1966) (privilege of hunting on employer'sland);Rudy 's Farm,245 NLRB 43, 49 (1979) (restrictionson bumper stickers attached to employees' cars parked inemployer'sparking lot);ExpressPublishingCo.,13NLRB 1213, 1217 (1939), enfd. in relevant part 111 F.2d588 (5th Cir. 1940), modified in respects immaterial here312 U.S. 426 (1941) (employer-newspaper's use of em-ployee-reporter's byline);NLRB v. Knoxville PublishingCo., 124 F.2d 875, 881 (6th Cir. 1942) (same) .23 1 do notbelieve that the plurality opinion inOtiswas directed atcases like the foregoing, which (like the instant case) didnot involve decisions that even arguably turned on "achange in the basic direction or nature of the enterprise"(269 NLRB at 893). Rather, I believe that the labor-coststest enunciated inOtiswas directed at doubtfulcases, inwhich at least a substantial claim could be made that theemployer's decision was not bargainable because it lay"at the core of entrepreneurial control"(Fibreboard,supra, 379 U.S. at 223 (concurring opinion)). As foundabove, this characterization cannot fairly be attached tothe Company's decision to have all of its courier workperformed by other firms rather than to have some of itperformed by the Company's own employees. Rather, asthe Supreme Court said inFibreboard,supra, 379 U.S. at215, "We are . . . not expanding the scope of mandatorybargaining to hold, as we do now, that the type of 'con-tracting out' involved in this case-the replacement ofemployees in the existing bargaining unit with those ofan independent contractor to do the same work undersimilarconditions of employment-is a statutory subjectof collective bargaining under § 8(d)." Accord:SouleGlass Co. v. NLRB,652 F.2d 1055, 1088-1089 (1st Cir.1981).In considering whether particular management deci-sions constitute mandatory subjects of collective bargain-ing,concurring opinions in Otis-generated cases havetaken into account factors which the principal opinionsinOtisandMorcoeither abjured or did not discuss. How-ever,because in and sinceOtisno singlerationalein thisarea has been agreed to by a majority of the Board, somediscussion of these factors may be useful in enabling theBoard to reach in the instant case a result, if nota ration-ale,acceptable to a Board majority.The plurality opinion inOtisstated (269 NLRB at 892)that the union's ability to offer alternatives was not mate-rial to determining whether the employer's decision con-stituted amandatory subject of collectivebargaining.However, the separate concurring opinions of then mem-23 See alsoAmericanOil Co,164 NLRB 36 (1967),finding that an em-ployer acted lawfully by rejecting, onthe policygroundthatitdid notfavorunionism for engineers and scientists, a union's bargainable requestfor dues checkoffin a unit including suchemployees 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbers Dennis and Zimmerman regarded, as critical to sucha determination,whether the employer's decision was"amenable to resolution through the bargaining process"(FirstNationalMaintenance Corp. v.NLRB,452 U.S.666, 678 (1981)). See 269 NLRB at 897, 900. I agree withthe General Counsel and the Union that the Company'sdecision to have all its courier work performed by out-side firms, and to abandon the performance of some ofsuch work by its own couriers, was so amenable undereither the Dennis or the Zimmerman approach. Thus, theUnion could have attempted to persuade the Companythat if it continued to perform the work with couriers inthe Company's own employ, the Company would savemoney as compared with taxicab drivers and outsidecouriers.24 Further, the Union could have attempted topersuade the Company that it would benefit by havingcouriers who were solely under the Company's controland owed it undivided loyalty (as compared to courierswho might be simultaneously transporting materials orpersonnel on behalf of another customer to whom thecourier would afford priority, or taxicab drivers who de-layed their service to the Company by picking up otherfares).25Also, the Union could have attempted to per-suade the Company that it would benefit by havingcouriers who (unlike taxicab drivers or outside couriers)were experienced in the Company's own business, knewthe policies of the outside news department, could evalu-ate the relative importance of the materials they werecarrying, realized that the quality of the Company'snews programs might be adversely affected by delays inthe delivery. of videotapes, were familiar with the trafficproblems around the Company's studio and around theareas where news cameramen were likely to be working,and could recognize and be recognized by company per-sonnel in crowd situations.26 Further, the Union couldhave advised the Company that its proposal to discontin-ue the use of its own news couriers had made the Unionnewly receptive to the Company's proposals that person-nel outside the Union's technician unit be permitted toassist the employees in that unit in carrying technicalequipment. Although during contract negotiations as tothis unit the Union had rejected the Company's proposalthat "talent" be permitted to carry such equipment, theUnion did not represent "talent" and, during negotiationsat other stations where the Union represented more thanone unit, had agreed to relax its customary jurisdictionalboundaries between such units. In other words, theUnion "was in a position to lend assistance or offer con-cessions that reasonably could affect-i.e., make a differ-24As previously noted,2 or 3 months after the changeover,News Di-rectorHopkins told his staff that the changeover had not saved anymoney.As discussedinfra,theUnion could have made proposals thatwould have made the Company's courier employees cheaper than before25 As previously noted, the Company changedfrom Grace Courier toChoice Courier partly because a request to Grace for a courier "Rightaway to Grace would mean as soon as we can dispatch one from ourhome office and get one over there to youand to [the Company]right away meant we needed one in five to ten minutes, we had a storyto get to "29 As previously noted,2 or 3 months after the changeover,staff mem-bers of the news department complained to News Director Hopkins thatcourier service after the changeover was slower than before,particularlyon weekends Moreover, Hopkins expressed concern toTV News UnitManager Lane about not having couriers there when they were neededence in-the employer's decision" (269 NLRB at 897,concurring opinion by then Member Dennis), and con-cessionsby the Union could have "substantiallymitigate[d] the concerns underlying the employer's deci-sion, thereby convincing the employer to rescind its de-cision" (269 NLRB at 901, concurring opinion by thenMember Zimmerman).27These considerations persuade me that the Company'sOctober-November 1983 decision was "amenable to reso-lution through the bargaining process" notwithstandingGoodgame's February 1986 testimony on directexamina-tion that such union arguments could not have persuadedhim to alter that decision.28 Goodgame elsewhere testi-fied that the body count could be adjusted "Based onsome logical reason for it"; that "The nature of businessis if you can save money I don't think anyone is going toget protestive about that"; and that in deciding what jobsto abolish (including the jobs of one full-time and onepart-time courier), the Company did not try to reevalu-ate some areas of the building "because they're insignifi-cant in terms of the number of bodies, and very easilyanalyzed without even giving it thought." In view ofsuch other testimony by him and for demeanorreasons, Iconclude thatwhen testimoniallyinsistingthat theUnion's arguments could not have changed his mindmore than 2 years earlier, Goodgame was attempting toavoid both the imposition of a Board reinstatement,backpay, and bargaining order and the possibility that hissuperiors (and, perhaps, Goodgame himself) might thinklessof him for making an uninformed, and possiblymoney-losing, decision.Furthermore, Goodgame reached his decision to retainsatellite news feed coordinator Mann (who had been as-signed to SNC) for the obviously self-servingreasons ad-vanced by Mann himself and approvingly relayed byHopkins and Miles.29 However, Goodgame reached hisdecision to abolish the staff couriers' jobs without afford-ing the couriers their statutory right to have their unionattempt to persuade Goodgame to retain them. HadGoodgame afforded the couriers this right, they mighthave fared quite differently. For, as the Supreme Courtobserved inFord Motor Corp.,supra, 441 U.S. at 502-503fn. 14 (quoting from Cox,The Duty to Bargain in GoodFaith, 71Harv. L. Rev. 1401, 1412 (1958)):Participation in debate often produces changes ina seemingly fixed position either because new factsare brought to light or because the strengths andweaknesses of the several arguments become appar-ent.Sometimes the parties hit upon some novelcompromise of an issue which has been thrashed27The Company makes no contention that its eventualagreement tothe jurisdictional clauses in the technician contract would have renderedthe Company unwilling to renegotiate such clauses to its own advantageInote that couriers'wages were lower than the wages of "talent" andtechnicians28 As correctly pointed out in the Company's brief (Br 29,fn ), Good-game's testimony in this respect was adduced in response to Flanagan'stestimony about what arguments the Union could have tendered-testi-mony received over the Company's objection29 Rather similarly, Goodgame reached his decision to retain an SNCdirector and an SNC earth station control engineer after being so urgedby Goodgame's management subordinates WESTINGHOUSE BROADCASTING217over and over. Much is gained even by giving eachside a better picture of the strength of the other'sconvictions. The cost is so slight that the potentialgains easily justify legal compulsion to engage inthe discussion.ThenMember Dennis' concurring opinion inOtisstated,inter alia, that as to a management decision whichhas a direct impact on employment but has as its focusonly economic profitability, bargainingwould be re-quired"only ifthe benefit, for labor-management rela-tions and the collective-bargaining process, outweighsthe burden placed on the conduct of the business" (269NLRB at 897, quoting from but adding emphasis toFirstNationalMaintenance,supra, 452 U.S. at 679).30 In theinstant case, if the parties had worked out a mutuallyagreeable arrangementabout the courier issue, theywould have achieved one of the principal goals of theAct, "the promotion of collectivebargainingas a methodof defusing and channeling conflict between labor andmanagement"(FirstNationalMaintenance,supra,452U.S. at 674). Nor is there any evidence that any appre-ciable burden on the Company'sbusinesswould havebeen imposed if the Company had discussed with theUnion whether to continue to have some of the counerwork performed by bargaining unit employees. There isno claim or evidence that in making its decision aboutcourier work, the Company had any particular need for"speed, flexibility, and secrecy"(FirstNationalMainte-nance,supra, 452 U.S. at 682-683). Indeed, by 13 Octo-ber 1983 the Union had received press reports of theSNC sales agreement, the agreement itself was executedabout 27 October 1983, management's discussion aboutwhat consequent personnel action to take continued be-tween 12 October and at least 7 November, and courierWeed was not laid off until 2 December 1983. In short,even after the execution of an agreement which for atleast 2 weeks previous had been the subject of press re-ports, the Company had ample opportunity to bargainwith the Union about the news couriers. The Company'sclaim of an undue burden is based solely on its claim (Br.28-30) that any action different from the action it took"would have placed burdens on the [Company's] futureoperationswhich would make it impossible to operateunder competitive conditions,"a claimsomewhat diffi-cult to reconcile with the Company's stipulation that thecost to the Company of the cab and courier service,whether employee-provided or not, has been atallmate-rial times aninsignificant portion of the entire budget ofthe news department.3 i However, as discussed supra, therecordsuggeststhat if the Company had bargained withthe Union about the matter, a feasible different solutionmight have been found. In any event, "it is not necessarythat it be likely or probable that the union will yield orsupply a feasible solution but rather that the union be af-forded an opportunity to meet management's legitimatecomplaints ..." (Fibreboard,supra, 379 U.S. at 214).For the foregoing reasons, I find that the Company'sdecision to discontinue the performance of some of itscourierwork through couriers employed by it, and tohave all of its courier work performed by outside firms,was a mandatory subject of collective bargaining.In finding that the Union could have advanced certainspecific proposals to the Company if it had bargainedwith the Union, I have given weight to such testimonyby Kenneth Flanagan, who at the time of courier Weed'slayoff had been the Union's business representative formore than 2 years. The Company contends that such tes-timony is inadmissible under the Federal Rules of Evi-dence,which control Board unfair labor practice pro-ceedings "so far as practicable" (see Sec. 10(b) of theAct, Sec. 101.10 (a) of the Board's Statements of Proce-dure, and Sec. 102.39 of the Board's Rules and Regula-tions).Flanagan's testimony in this respect was receivedin connection with the contention of the General Coun-sel and the Union that whether the Company should dis-continue having courier work performed partly by itsown employees was a dispute that would have been ame-nable to resolution through the collective bargaining inwhich the Company allegedly should have engaged.Flanagan is an experienced union negotiator, who fromrepresenting the Company's technicians and other televi-sion units has acquired substantial knowledge about theindustry generally and the Company's business in par-ticular. In view of these facts, and because he wouldlikely have represented the Union if the Company hadconsented to negotiations regarding the Company'scouriers, I believe his testimony was receivable underRule 704, and under Rules 701 and/or 702, of the Feder-alRules of Evidence.United States v. Ranney,719 F.2d1183, 1187-1189 (1st Cir. 1983);Teen-Ed v. Kimball Inter-national,620 F.2d 399, 403-404 (3d Cir. 1980);StateOffice Systems v. Olivetti Corp.,762 F.2d 843, 845-846(10th Cir. 1985);Eisenberg v. Gagnon,766 F.2d 770, 780-781 (3d Cir. 1985);IndianCoffeeCorp. v. Procter &Gamble Co.,752 F.2d 891, 900 (3d Cir. 1985), cert.denied 106 S.Ct. 180 (1985).The authorities cited by the Company do not persuademe that Flanagan's testimony was inadmissible under theFRE. The Company relies on unspecified portions ofRule 611 (whose relevance to this issue counsel has notexplained and I do not perceive) and onUnited States v.Alker,260 F.2d 135 (presumably at 149-150) (3d Cir.1958), cert. denied 359 U.S. 906 (1959), decided someyears before the FRE became effective.32Alkerheld thatin a criminal case tried before a jury, the prosecuting at-torney should not have been permitted to ask a characterwitness for the defendant whether the opinion that thewitness had tendered on direct examination would havebeen the same if he had heard about various incidents(allegedly relevant to the defendant's character) that may°° The other Board members did not discuss this issuea'However, I deem it unnecessary to consider the Union's contention32Regarding the Company's contentions to this area,the Company'sthat because of the Company's refusal to provide certain evidence (seebrief must be read in light of its letter of 10 May 1986, in reply to mysupra fn 12),an inferenceshould be drawn that after the abolition of theletter of 22 April 1986 requesting clarification of that briefAlkeris citedstaff couriers' jobs, the Company spent less money for a given amount ofonly in the Company's letter, which misstates the volume number andcourier workcontains no spot citation 218DECISIONS OF THE NATIONAL LABOR RELATIONS $OARDnot have taken place. In contrast, when Flanagan testi-fied in the instantcase(tried, of course, without a jury),he, the parties, and I were all aware of the undisputedfact that the Company had never bargained with theUnion, and Flanagan's complained-of testimony so as-sumed.In any event, I regard this portion of Flanagan's testi-mony as properly received in the instant administrativeproceeding even if the FRE rendered such testimony in-admissible before a Federal district court. "Whether theBoard may deviate from [the FRE] depends on theextent to which the Board's proceedings are comparableto the proceedings in federal courts."NLRB v. Jacob E.Decker & Sons,569 F.2d 357, 362 (5th Cir. 1978).33 Thechallenged testimony of Flanagan (and the testimony ofGoodgame; see supra at fn. 28) were received in connec-tion with the issue of whether the Company's decisionwith respect to the courier work was a mandatory sub-ject of collective bargaining. Although seldom presentedto the Federal district courts at all, this kind of issue isone about which the Board has special expertise and itsjudgment is entitled to considerable deference.FordMotor Co.,supra, 441 U.S. at 495-497. Moreover, testi-mony, by union and employer representatives about whatcould and what could not have been done if a particularsubject had been bargained about is helpful in ascertain-ingwhether that subjectis"amenableto resolutionthrough the bargaining process"(FirstNationalMainte-nance,supra,452 U.S. at 678)-an issue which is oftenhighly material in determining whether that subject is amandatory subject of collective bargaining. Further, theconclusion that the Board can properly receive such evi-dence is supported by the Supreme Court's determinationthat notwithstanding the 1947 amendments to the judi-cial-review provisions in Section 10(e) and (f) of the Act,the Board retains its statusas "oneof those agencies pre-sumably equipped or informed by experience to dealwith a specialized field of knowledge, whose findingswithin that field carry the authority of an expertnesswhich courts do not possess and therefore must respect."Radio Officers (Bull Steamship) v. NLRB,347 U.S. 17, 50(1954), citingUniversal Camera Corp. v. NLRB,340 U.S.474, 488 (1951). In thus reaffirming the Board's retentionof the right and duty to exercise its expertise, the Su-preme Court must have assumed that the Board's abilityto receive evidence to assist the Board in exercising itsexpertisewas not substantially diminished by the 1947amendments to Section 10(b), which, as noted, call fordistrict court rules of evidence "so far as practicable." Iconclude that the quoted language from Section 10(b)warrants the receipt of Flanagan's challenged testimony.4.Whether the Company's decision to cease havingwork performed by company couriers was amandatory subject of collective bargainingThe General Counsel and the Union contend thatwhether the Company's decision to cease having workperformed by the Company's couriers was a mandatorysubject of collective bargaining, the impact of this deci-33 Decision on remand 244 NLRB 875 (1979), enfd. 636 F 2d 129 (5thCir. 1981).sion on the Company's couriers was a mandatory sub-ject. I agree.FirstNational Maintenance,supra, 452 U.S.at 677-678 fn. 15;Gar Wood-Detroit TruckEquipment,274 NLRB 113 (1985). Indeed, regarding this branch ofthe complaint the Company contends only that it wasunder no duty, to bargain with the Union at all-a de-fense rejected supra at part II,C,2.5.ConclusionFor thereasons setforth above, I find that the Compa-ny violated Section8(a)(5) and(1) of the Act bysubcon-tracting the news courier work without prior notice tothe Union and without having afforded it an opportunityto negotiate and bargain with respect to the decision tosubcontract and the effects of such subcontracting.CONCLUSIONS OF LAW1.The Company is engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The following employees of the Company constitutea unit appropriate for the purposes of collectivebargain-ing within the meaning of Section 9(b) of the Act:All full-time and regular part-time news departmentcouriers employed by the Company at itsBoston,Massachusetts, television facility, but excluding allother employees, guards and supervisors as definedin the Act.4.At all times since 19 August 1983, the Union, byvirtue of 'Section 9(a) of the Act, has been, and is, theexclusive representative of the employees in the aforesaidunit for the purposes of ' collective bargaining with re-spect to rates of pay, wages, hours of employment, andother terms and conditions of employment.5.The Company has violated Section 8(a)(5) and (1) ofthe Act by subcontracting the news courier work per-formed by the employees in the aforesaid unit, withoutprior notice to the Union and without having afforded itan opportunity to negotiate and bargain with respect tothe decision about such acts and conduct and the effectof such acts and conduct.6.The unfair labor practices set forth in Conclusion ofLaw 5 affect commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that the Company has engaged in cer-tain unfair labor practices, I shall recommend that theCompany be required to cease and desist therefrom, andfrom like or related conduct, and to take certain affirma-tive action designed to effectuate the policies of the Act.When, as here, an employer has unlawfully refused tobargainwith respect to a decision to have bargainingunit work performed by nonunit personnel, the Board atleast ordinarily includes in its remedial order a require-ment that the employer resume having such work per-formed by unit employees, offer the unit employees rein-statement to their unit jobs, and make them whole for WESTINGHOUSE BROADCASTINGany loss of pay they may have suffered by reason oftheir removal from their unit jobs.Griffith-HopeCo., 275NLRB 487 (1985);Pennsylvania Energy Corp.,274 NLRB1153 (1985);UniversityHealth Care Center,274 NLRB764 (1985), enfd. mem. 786 F.2d 1170 (8th Cir. 1986); seealsoFibreboard,379 U.S. at 215-217. The Company con-tendsin itsanswer that such an order would be inappro-priate here, on the ground that even if the Company hadbargainedwith the Union about whether to abolish thestaff couriers' jobs, the Company would in the end haveadhered to its decision to do so. However, as shownsupra at part II,C,3, if the Company had bargained withtheUnion before terminating the couriers, the Unioncould have offered atleastarguably cost-saving alterna-tives, and could have pointed out at least arguable disad-vantages("right away" and weekend service, realized inthe event)of usingsolely outside couriers and taxicabs.Particularly in view of this evidence, the Companycannotsuccessfullyurgethat as to whether the courierswould have been retained if the Company had bargainedwith the Union, the doubts created by the Company'sunlawful conduct should be resolved in the Company'sfavor. SeeNLRB v. Transportation Management Co.,462U.S. 393, 403 (1983). Accordingly, the Company will berequiredto resumethe performance by its own staffcouriers of the work performed by them prior to 28 No-vember 1983; to offer Wayne Chou and Thomas Weedimmediateand full reinstatement as couriers, withoutprejudice to their seniority and other rights and privi-leges;and to make them whole for any loss of pay theymay have suffered by reason of their removal from cou-rier jobs. Backpay shall be computed in accordance withthemannerprescribed inF.W. Woolworth Co.,90NLRB 289 (1950), with interest as prescribed inFloridaSteelCorp.,231NLRB 651 (1977).34 In addition, theCompany will be required to remove from its files anyreference to the removal of these employees from theirjobs as couriers, and to notify them that this has beendone and that such removals will not beused as a basisfor future personnel actions concerning them. SeeSter-ling Sugars,261 NLRB 472 (1982);Griffith-Hope,supra,275 NLRB 487 fn. 3 (1985).In addition, the Company will be required to post ap-propriate notices.The Company's answer further contends that a bar-gainingorder would be inappropriate because as of 2December 1983, when the Company laid off its only re-mainingcourier (Weed), the unit consisted of only thatone employee. However, Goodgame testified, in effect,that the nonunit job to which courier Chouwas trans-ferred effective 28 November 1983 (after the Union haddemandedbargainingabout the decision to eliminate thecouriers) had been offered to him because of that deci-sion(whose unlawful implementation the Order is de-signed to remedy)and pursuanttoWBC Executive Offi-cer Ritchie's October 1983 instructions to try to find jobsforpersonnel "associatedwith the [SNC} service."Moreover, the evidence that Chou and Weed had beenperforming 60 hours' courier work a week before Chou'stransfermilitates against any suggestionthat only one94 See, generally,IsisPlumbing Co,138 NLRB 716 (1962)219courier woulci be able to perform the courier work thatthe Company began to subcontract shortly before Chou'stransfer,which is still being performed 7 days a week onthe Company's behalf, and whose performance throughstaff couriers the Company is being required to resume.Accordingly, I agree with the General Counsel and theUnion that a bargaining order should issue.Lange Co.,222 NLRB 558, 567-568 (1976);Crispo Cake Cone Co.,190 NLRB 352, 353-354 (1971), enfd. 464 F.2d 233 (8thCir. 1972).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed35ORDERThe Respondent,WestinghouseBroadcastingandCable, Inc. (WBZ-TV), Boston, Massachusetts, its offi-cers, agents, successors, and assigns, shall1Cease and desist from(a)Subcontracting work performed by employees inthe followingunit,without prior notice toInternationalBrotherhood of Electrical Workers, Local 1228, AFL-CIO, and without having affordeditanopportunity tonegotiate and bargain with respect to the decision as tosuch acts and conduct and the effect of such acts andconduct:All full-time andregular part-time news departmentcouriersemployed by Respondent-at its Boston,Massachusetts, televisionfacility,but excluding allother employees,guards, and supervisors as definedin the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Resume the performance by its own staff couriersof the work performed by them prior to 28 November1983; offer reinstatement as couriers to Thomas WeedandWayne Chou, without prejudice to their seniorityand other rights and privileges; and make them wholefor any loss of pay they may have suffered by reason oftheir separation from their jobs as couriers; in conformitywith the remedy section of this decision.(b)Remove from its files any reference to the separa-tion of Weed and Chou from their jobs as couriers, andnotify them that this has been done and that evidence ofsuch separation will not used as a basis for future person-nel actions against them.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-93 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDessary to analyze the amount of backpay due under theterms of this Order.(d)On request, recognize and bargain collectivelywith Local 1228 as the exclusive representative of allemployees in the aforesaid appropriate unit with respectto rates of pay, wages, hours, and other terms and condi-tions of employment and, if an understanding is reached,embody such an understanding in a signed agreement.(e) Post at its facilities in Boston, Massachusetts, copiesof the attached notice marked "Appendix."36 Copies ofthe notice, on forms provided by the Regional Directorfor Region 1, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.98 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT subcontract work performed by em-ployees in the followingunit,without prior notice toInternationalBrotherhood of ElectricalWorkers, Local1228,AFL-CIO, and without having affordeditan op-portunityto negotiate and bargainwith respect to thedecision as to such acts and conduct and the effect ofsuch acts and conduct. The unit is:All full-time and regular part-time news departmentcouriers employed by us at our Boston, Massachu-setts, television facility, but excluding all other em-ployees, guards, and supervisors as defined in theAct.WE WILL NOTin any likeor related manner interferewith, restrain, or coerce you in the exercise of yourrights under the Act.WE WILL resume the performance by our own staffcouriers of the work performed by them before 28 No-vember 1983.WE WILL offer reinstatement as couriers to ThomasWeed and Wayne Chou, without prejudice to their se-niority and other rights and privileges, and make themwhole, with interest, for any loss of pay they may havesuffered by reason of their separation from their jobs ascouriers.WE WILL remove from our files any reference to theseparation of Weed and Chou from their jobs as couriers,and notify them that this has been done and that evi-dence of such separation will not be used as a basis forfuture personnel action.WE WILL, recognize and bargain with Local 1228 asthe exclusive representative of all employeesin the unitdescribed above with respect to rates of pay,wages,hours, and other terms and conditions of employmentand, if an understanding is reached, embody such an un-derstanding in a signed agreement.WESTINGHOUSEBROADCASTINGANDCABLE, INC. (WBZ-TV)